Citation Nr: 0310442	
Decision Date: 05/30/03    Archive Date: 06/02/03	

DOCKET NO.  99-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due solely to service-connected 
disabilities, to include the question of permanence. 

3.  Entitlement to an effective date prior to March 3, 1997, 
for a 30 percent disability evaluation for PTSD. 



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
August 1946.

This matter arises from various rating decisions rendered 
since June 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, that increased the 
disability evaluation for the veteran's service-connected 
PTSD from 10 percent to 30 percent effective March 3, 1997, 
while denying the other benefits sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

By decision dated November 15, 2000, the Board denied the 
issues now on appeal.  In April 2001, the Secretary and the 
appellant entered a joint motion for remand and to stay 
proceedings.  By order dated April 30, 2001, the United 
States Court of Appeals for Veterans Claims (Court) granted 
the motion, vacated the Board's decision, and remanded the 
matter for further action consistent with The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


REMAND

In March 2002, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099,  
3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)(2002)).  The 


development action requested by the Board has been completed 
and has resulted in the acquisition of a report of a 
February 2003 VA examination.  

On  May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2) (ii) (requiring the Board "to provide 
the notice required by U.S.C. [§] 5103(a)" and "not less than 
30 days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  

In the instant case, the veteran has not waived his right to 
have the additional evidence considered initially by the RO.  
A remand of the case therefore is required to comply with 
DAV.  In addition, the Board notes that it is unclear whether 
the RO has adequately provided the veteran with the notice to 
which he is entitled under 38 U.S.C.A. § 5103(a).  

Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
both VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran that have not been secured 
previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his attorney of this, and ask 
them to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review the 
record, and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should readjudicate the issues on appeal.  

5.  If any of the benefits sought on 
appeal is not granted, the RO should 
issue the veteran and his attorney a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information 


and to accord the appellant due process of law.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and arguments on the matters that the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




